669




                  August 23, 1950.

Hon. C. Land              opinion Ro. v-1096.
County Attorney
Hall County               Re: Operation and effect of
Memphis, Texas                an-ameadatoryact that
                              re-enacts and publishes
                              +a amended article of the
Dear Sir:                     Revised Civil.Statutes.
          You have requested an o inlon as to whether
a certain provision of Article 29e3 Revised Civil
Statutes, as amended in 1937 ficts 65th Leg., R-S.,
Ch. 295, p. 59g, was repealedwhen it was omitted
by an amendment of that Article, as amended In 1937
in 1945, ,$cts 49th Leg., R.s., 1945, ch. 87, pe ,I&.
          Article 2943 and all amendments thereto pro-
vided for the compensationof judges and clerks of
general and special elections. This Article, as it
appeared in the Revised Civil Statutes and in the
amendment of 1937, contained a provision which read
as follows:
          "The Judge vho delivers the returns
    of an election Immediatelyafter the votes
    have been counted shall be pa%d Two Dollars
     ($2) for that service, provided the poll.ing
    place of his precinct is at least two (2)
    m1 lea rom                  an provided also
    he shall make returns of all electlon sup-
    plies not used when he makes return of the
     election.' (Emphasis added).
          All the provisions of the above quotation
were brought forward In the Amendatory Act of 1945,
exoent the one emphasleedby us. You want to koow
whether the provision so omitted was thereby repealed.
          For the purpose of this opinion;it will
suffice to quote only the first section of each of
the amendatory acts mentioned in the first paragraphs
of this opinion.

          Section 1 of the Amendatory Act of 1937
reads as fol10aS:
                                                                -   .,




670
      Hon. C. Land, Page 2,   (V-1096).


                "Article 2945, Revised Civil Statutes,
           State of Texas, 1925, be a& the same Is
                  amended to hereafter read as follows:
           ""T'"a     L

               Section 1 of the AmendatoryAct of 1945 reads
      as follows:
               "That Article 2943 of the Revised Civil
          Statutes of the State of Texas, as amended
          by the Acts of 1937, 45th Legislature,page
          591, Chapter 295, be and the same is hereby
          amended so as to read as follows: . . ."
                In International& Great Rorthern Ry. Co. v.
      Bland, 181 S.W. 504 (Tex. Civ. App. 1915), at page 506,
      mourt     said:
               "It is a well-known rule of construc-
          tion that when the Legislatureamends an
          article of the Revised Statutes by refer-.
          ring to It by a number, as in this instance,
          declaring that It 'shallhereafter read as.
          follows,' the article as amended Is lntend-
          ed by the Legislature to take the place In
          the Revised Statutes formerly occupied by
          the supersededarticle. In fact the lan-
          guage quoted permits of no other construe-
          tion."
                It Is,stated in Volume 39 of Texas Jurlspru-
      dence, at pages 127, 128 and 147:
               "The operation and effect of an amend-
          atory act depend upon lts'characterand
          scope. Obviously an act that re-enacts and
          publishes a prior law as a whole supersedes
          the original, although the actual changes
          effected are of a minor character,and all
          though the constructionof the new act may
          not.differ materiallyfrom that of the old;
          Likewise, when a particulararticle or sec-
          tion is amended, by re-enactmentand publlca-
          tlon in accordancewith the constitutional
          requlrementl,the provision as amended becomes

      2   "Ro law shallbe revived or amended by reference to
           Its title; but,in such case the Act revived or the
           section or sections amended, shall be Fe-enacted,and
           published at length." Tex. Const. Art. III, Sec. 36.
-   .                                                               V.-L




        Hon. C. Land, Page 3,    (v-1096).


             a part of the original statute and takes
             the place of the provision amended, except
             In 80 far as it may be preserved by a sav-
             ing clause. . . An amendment operates to
             repeal any provision of the original act
             or section that Is omitted."
                  "An amendatory act that recasts the
             language of an existing statute operates
             to repeal any omitted provision of the
             original."
                  The constitutionalrequirement that a statute
        must be an)endedby re-enactment and publication at length
        was observed and followed by the Legislature in each of
        the amendatoryacts under consideration. Therefore, the
        rules of.constructionheretofore cited are clearly appl:-
        cable to each of them, and, when so applied, the ultimate
        result $8 that Article 2943, as emended in 1945, Is now
        the existing statute, and any provision, Including the
        one here underconsideration, contained in the origins1
        Article or in the amendment thereof by the Act of 1937,
        and not pow included therein, has been repealed.
                                SUMMARY

                   A provision contained in Article 2943,
             Revised Civil Statutes, 1925, as amended by
             the Forty-FifthLegislature, Regular Session,
             1937, Chapter 295, page 591, which was omit-
             ted In the subsequent amendment thereof by
             the Forty-Rinth Legislature, 1945, Chapter
             87, page 128, was thereby repealed. 1.ti.R.
                . v. Bland 181 S.W. 504 (Tex. WV.-
             ?$.            Jur. 126, 127, 147, Statutes,
                  *   J   *
        APPROVED:                         Yours very truly,
        C. K..Richards                      PRICE DAIVIRL
        Appellate Division                Attorney General
        Everett Hutchinson
        Executive Assistant                i3-%45
                                          9s
        Charles D. Mathews                 Bruce W. Brysnt
        First Assistant                          Assistant

        EMB:em:jmc